Los hechos están expresados en las opiniones.
OPINIÓN EMITIDA POR
EL JUEZ ASOCIADO SR. ALDREY
CON LA CUAL. ESTÁ CONFORME EL JUEZ ASOCIADO SR. WOLF.
Los herederos de José Joaqnín Alvarez practicaron extra-judicialmente las operaciones partieionales de los bienes de-*373jados por su causante a su fallecimiento. Los herederos menores de edad Eamón y Eafael Díaz Alvarez estuvieron representados en ellas por su tutor Isidro Alvarez Santiago, quien también es heredero, previa autorización que obtuvo de la Corte de Distrito de Humaeao para intervenir en la parti-ción. Después de ser presentadas a la corte de distrito para su aprobación y obtenida ésta fueron presentadas esas ope-raciones particionales en el Eegistro de la Propiedad de Iiu-macao donde se inscribieron las adjudicaciones hechas a los menores, y más tarde las de otros herederos, pero cuando pos-teriormente los herederos Eloy y Eugenio Alvarez Santiago pretendieron inscribir las adjudicaciones que en ellas se les habían hecho, el registrador les negó la inscripción fundándose en que adolecían del defecto insubsanable de haber estado re-presentados dichos menores por un tutor que siendo también heredero tenía interés opuesto al de los menores, porque exi-giendo el artículo 230 del Código Civil que cuando el padre o la madre tengan interés opuesto al de sus hijos no emanci-pados se les nombre a éstos un defensor para que los repre-sente en juicio y fuera de él, ha de entenderse que tal dispo-sición es aplicable también al tutor porque sería absurdo, dado lo terminante del precepto, que se concediera al tutor lo que se niega al padre, o a la madre, sin que pueda argüir se en este caso que el tutor estaba autorizado por la Corte de Dis-trito de Humaeao para representar a dichos menores en la par-tición de la herencia porque tal autorización está en pugna con el precepto del citado artículo, según la resolución de este Tribunal Supremo de 20 de julio de 1910, que es el caso de Sucesión Alvares v. El El Registrador de la Propiedad, 16 D. P. R. 602.
El solo hecho de que el tutor sea también heredero no es motivo a mi juicio para que se entienda que tiene interés opuesto al de los menores que representa y que por ello haya de denegarse la inscripción de la escritura particional. Es cierto que la resolución de este Tribunal Supremo citada por *374el registrador declara que na heredero no puede representar a otro heredero menor en las operaciones particionales de he-rencia porque tiene interés opuesto al de su pupilo, ya que naturalmente cada heredero procurará sacar el mayor bene-ficio posible en la partición, y que la resolución de la Direc-ción de los Registros de España de 20 de diciembre de 1883 hace igual declaración, aunque sin dar razones para ella. Pero si estudiamos la letra y la razón de la prohibición consignada en el artículo 230 del Código Civil' para el padre o la madre tendremos que concluir que no es aplicable a los herederos que representan a otros herederos porque entre éstos no existe el interés opuesto que tuvo en cuenta el legislador.
El cónyuge supérstite tiene claramente por declaración de la ley, un interés opuesto en la herencia del otro cónyuge al-de sus hijos menores de edad no emancipados, porque de-biendo deducirse sus gananciales de los bienes relictos para que se le adjudiquen en plena propiedad, mientras mayores sean, menor será el caudal divisible entre los herederos quie-nes por tanto, tienen interés común y opuesto ál del cónyuge sobreviviente por cuya razón, teniendo en cuenta el legislador que en esos casos el padre o la madre ora acreedor de la he-rencia y representante de los menores herederos y deudores, prohibió que los representaran. Esa oposición de intereses de acreedor y de deudor no existe entre co-herederos quienes por el contrario tienen un interés común, y no vemos que por analogía deba serles aplicable aquel precepto legal.
No creemos tampoco .que el heredero representante de otros herederos menores de edad tenga la posibilidad de sa-car el mayor beneficio posible en la partición porque valorados los bienes hereditarios por peritos o por los propios herederos cada uno de éstos recibirá necesariamente la participación de bienes proporcional a la porción que le corresponda de acuerdo con la ley.
La resolución apelo,da debe ser revocada y ordenarse la inscripción.